Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 1 of 8 Page|D 1

r`ll_ED

UNITED srA'rEs DIsTRlCT COURT 2018 BCT l5 PH 1503
MIDDLE DIsTRICT oF FLoRiDA

 

 

ORLANDO DIVISION '-~" ' .;-jj""-`_i ’. `1U.`\`:T
7 -.. `l "l UF F!-O ORlDf}-\
7 ""?" '\" H U!‘ mrt
MATT MORGAN,
Piainnff, cAsE No.: L¢7 1%-0/‘ 11141»~' O@L~ 40735
v.
CAP[TAL ALLIANCE GROUP,
Defendant.
/
M

COMES NOW, Plaintiff, Matt Morgan, by and through the undersigned counsel,
and sues Defendant, CAPITAL ALLIANCE GROUP (Hereinafter “CAG”), and in
support thereof respectfully alleges violations of the Telephone Consumer Protection Act,
47 U.S.C. § 227 et seq. (“TCPA").

INTRODUCTION

l. The TCPA Was enacted to prevent companies like CAG from invading
American citizen’s privacy and to prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls." Mz'ms v. Arrow Fin. Servs., LLC, 132 S. Ct. 740
(2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our
dinner at night', they force the sick and elderly out of bed; they hound us until we want to

rip the telephone out of the Wall." 137 Cong. Rec. 30, 821 (1991). Senator Hollings

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 2 of 8 Page|D 2

presumably intended to give telephone subscribers another option: telling the autodialers
to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (l lth Cir.
2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are
thousands of complaints to the FCC every month on both telemarketing and robocalls.
The FCC received more than 215,000 TCPA complaints in 2014." Fact Sheet.' Wheeler
Proposal to Protect and Empower Consumers Against Unwanted Robocalls, Texts to
Wireless Phones, Federal Communications Commission, (May 27, 2015),

https://apps.fcc.gov/edocs public/attachmatch/DOC-333676A1.pdf.
JURISDICTION AND VENUE

 

5. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves
violations of the TCPA.

6. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States; and this action involves violations of
47 Q.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

7. The alleged violations described herein occurred in Orange County,

Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §139l(b)(2),

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 3 of 8 Page|D 3

as it is the judicial district in which a substantial part of the events or omissions giving
rise to this action occurred.
FACTUAL ALLEGATIONS

8. Plaintiff is a natural person, and citizen of the State of Florida, residing in
Orange County, Florida.

9. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
F. 3d 1265 (11“‘ cir. 2014) and osorio v. State Farm Bank, F.s.B., 746 F.3d 1242 (11"‘
Cir. 2014).

10. Defendant, CAG, is a corporation which was formed in Califomia with its
principal place of business located at 1950 E.l7th, 3rd Floor, Santa Ana, CA 92705 and
which conducts business in the State of Florida.

ll. CAG called Plaintiff approximately one hundred (100) times in an attempt
to sell business lines of credit.

12. Upon information and belief, some or all of the calls CAG made to
Plaintift’s cellular telephone number Were made using an “automatic telephone dialing
system” which has the capacity to store or produce telephone numbers to be called, using
a random or sequential number generator (including but not limited to a predictive dialer)
or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §
227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that his knew it was an

v autodialer because of the vast number of calls he received and because he heard a pause
when he answered his phone before a voice came on the line and/or he received

prerecorded messages from CAPITAL ALLIANCE GROUP.

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 4 of 8 Page|D 4

13. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (407) ***-4647, and was the called party and recipient of Defendant’s calls.

14. CAG placed an exorbitant amount of automated calls to Plaintiff`s cellular
telephone (407) ***-4647 in an attempt to sell Plaintiff business lines of credit.

15. Plaintiff does not currently have, nor has ever had, any account or business
dealings with CAG.

16. Beginning on or about January l, 2018 Plaintiff began receiving
unsolicited and unrequested automated calls from CAG.

17. On or about the beginning of August, 2018, Plaintiff received a call from
CAG and held on the line to reach a live agent. Once a live agent got on the call Plaintiff
informed said agent to stop calling.

18. Despite lacking any express authority to call in the first place, and
additionally being informed to cease calls, CAG continued to place automated calls to
Plaintiff.

19. On or about August l, 2018, CAG left Plaintiff the following voice
messages

Hey it’s Rachel, I’m actually just following up on my last call regarding
that $250,000.00 business line of credit I had preapproved for you, Umm
it’s the end of the 2"d quarter and really I’m just calling to find out if you
have any growth plans for this summer. Umm give me a call, let’s go over
the rate and terrns, uhh you can call me back at the number that popped up

on your caller ID or you can reach me directly at 800-614-0397. Uhh
really look forward to hearing from you, have a great day.

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 5 of 8 Page|D 5

20. CAG has a corporate policy to use an automatic telephone dialing system
or a pre-recorded or artificial voice to individuals just as they did to Plaintiff”s cellular
telephone in this case.

21. CAG has a corporate policy to use an automatic telephone dialing system
or a pre-recorded or artificial voice, just as they did to the Plaintiff"s cellular telephone in
this case, with no way for the consumer, or CAG, to remove the number.

22. CAG’s corporate policy is structured so as to continue to call individuals
like Plaintiff, despite these individuals explaining to CAG they do not wish to be called,

23. CAG has numerous other federal lawsuits pending against them alleging
similar violations as stated in this Complaint.

24. CAG has numerous complaints against it across the country asserting that
its automatic telephone dialing system continues to call despite being requested to stop.

25. CAG has had numerous complaints against it from consumers across the
country asking to not be called, however Defendant continues to call these individuals

26. CAG has had numerous complaints against it from consumers across the
country asking to not be called, however Defendant continues to call these individuals

27. CAG’s corporate policy provided no means for Plaintiff to have Plaintiff’s
number removed from CAG’s call list.

28. CAG has a corporate policy to harass and abuse individuals despite actual
knowledge the called parties do not wish to be called.

29. Not one of CAG’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. § 227(b)(l)(A).

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 6 of 8 Page|D 6

30. CAG willfully and/or knowingly violated the TCPA with respect to
Plaintiff.

31. From each and every call placed without express consent by CAG to
Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion
upon his right of seclusion.

32. From each and every call without express consent placed by CAG to
Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular
telephone line and cellular phone by unwelcome calls, making the phone unavailable for
legitimate callers or outgoing calls while the phone was ringing from CAG’s call.

33. From each and every call placed without express consent by CAG to
Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.
For calls he answered, the time she spent on the call was unnecessary as he repeatedly
asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to
unlock the phone and deal with missed call notifications and call logs that reflect the
unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular
phone, which are designed to inform the user of important missed communications

34. Each and every call placed without express consent by CAG to Plaintiff’s
cell phone was an injury in the form of a nuisance and annoyance to the Plaintiff. For
calls that were answered, Plaintiff had to go to the unnecessary trouble of answering
them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

with missed call notifications and call logs that reflected the unwanted calls. This also

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 7 of 8 Page|D 7

impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed
to inform the user of important missed communications

35. Each and every call placed without express consent by CAG to Plaintiff’s
cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s
battery power.

36. Each and every call placed without express consent by CAG to Plaintiff’s
cell phone where a voice message was left which occupied space in Plaintiff s phone or
network.

37. Each and every call placed without express consent by CAG to Plaintiff’s
cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her cellular
phone and her cellular phone services.

38. As a result of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,
and aggravation

COUNT I
(Violation of the TCPA)

39. Plaintiff fully incorporates and realleges paragraphs one (l) through thirty-
eight (38) as if fully set forth herein.

40. CAG willfully violated the TCPA with respect to Plaintiff, specifically for
each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified
CAG that Plaintiff wished for the calls to stop

41. CAG repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

Case 6:18-cV-01746-PGB-TBS Document 1 Filed 10/15/18 Page 8 of 8 Page|D 8

voice without Plaintiff` s prior express consent in violation of federal law, including 47
U.S.C § 227(b)(1)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against CAG for Statutory damages, punitive damages, actual
damages, treble damages, enjoinder from further violations of these parts and any other
such relief the court may deem just and proper.

Dated this j;?/day of October, 2018.

Respectfu ly submitted,

 

 

Octa;iz“fl`av” Gomez, Esquire
Mor a & Morgan, Tampa, P.A.
One Tampa City Center

201 N. Franklin Street, 7th Floor
Tampa, FL 33602

Tele: (813) 223-5505

Fax: (813) 223-5402
TGomez@ForThePeople.com
Florida Bar #: 0338620

Attorney for Plaintiff

